Citation Nr: 1711458	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  09-19 116	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for the status post (SP) arthrotomy of the right shoulder, currently evaluated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The Veteran had active service from June 1971 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 decision of a Department of Veterans Affairs (VA) Regional Office (RO) which increased a 20 percent disability rating for SP right shoulder arthrotomy to 30 percent, effective from April 7, 2006, the date of the Veteran's increased rating claim.  

In February 2013, the Veteran and his brother testified before the undersigned at the local RO via videoconference (videoconference Board hearing).  A copy of the hearing transcript has been associated with the record.  

The Board remanded this case in May 2013, at which time it was noted that in the Veteran's October 2011 formal TDIU claim, at his Board hearing, and at a July 2006 VA examination he reported that he could not work due to his service-connected disabilities, which in addition to the service-connected right shoulder disorder includes only his service-connected adjustment disorder with mixed anxiety, depressed mood, and mood disorder (due to the right shoulder disorder) rated 30 percent disabling.  The Veteran has had a combined disability rating of 20 percent from April 9, 1986; 30 percent from April 7, 2006; and 50 percent from July 16, 2007.  

The 2013 Board remand found that this raised a TDIU claim, which was included in the appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in 2013 to obtain VA outpatient treatment (VAOPT) records, and these are now on file.  The case was also remanded to afford the Veteran VA orthopedic and neurology examinations, and these were conducted in August 2015.  

The Veteran's service-connected right shoulder disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201 which provides that limitation of motion to 25 degrees from the side warrants a maximum rating of 30 percent for the minor upper extremity and shoulder, and a 40 percent rating for the major (dominant) upper extremity and shoulder.  

38 C.F.R. § 4.69 provides that handedness, for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous person will be considered the dominant hand for rating purposes.  

On VA orthopedic examination in August 2015 the Veteran reported that he was not receiving any treatment for his right shoulder.  He had seen a VA orthopedic surgeon approximately 4 years ago but the examiner observed that there were no records of this visit in the VA electronic medical records.  He reported having been to a private orthopedist a couple of years ago, but did not remember who it was.  

The examiner reported that the Veteran was ambidextrous.  Testing of motion was conducted only of the right shoulder.  While normal shoulder flexion and abduction were to 180 degrees, the Veteran had only 70 degrees of flexion and 60 degrees of abduction.  While normal external and internal rotation were to 90 degrees, these motions were to only 50 degrees and 70 degrees, respectively, in the right shoulder.  Right shoulder strength was normal, at 5/5, in forward flexion and abduction, and there was no muscle atrophy.  The biceps and forearms were of equal circumference.  There was no right shoulder ankylosis or instability.  The examiner reported that the right shoulder disorder did not impact the Veteran's ability to perform any type of occupational task, e.g., standing, walking, lifting, and sitting.  

The examiner commented that the mild arthritic changes of the right acromioclavicular (AC) and glenohumeral (GH) joints were as likely as not related to the service-connected right shoulder arthrotomy, and there was mild functional impairment.  However, the Veteran's range of motion and claimed level of disability was inconsistent with his body habitus, muscle tone, absence of atrophy, and skin changes in his hands demonstrative of labor, as well as the mildness of arthritic changes on X-ray.  The examiner opined that the Veteran was capable of sedentary to moderate physical activity, based on this service-connected condition alone, if he so chose.

On VA peripheral nerve examination in August 2015 it was again recorded that the Veteran was ambidextrous.  He complained of pain and numbness from the right shoulder to the hand and fingers.  It was noted that an October 2015 EMG was abnormal, revealing evidence of moderately severe median neuropathy at the wrist level consistent with carpal tunnel syndrome (CTS).   The examiner noted that the right wrist CTS caused mild functional impairment, which was not associated with the service-connected right shoulder disorder but, rather, was due to compression of the median nerve at the level of the wrist, and was not caused by, related to, or worsened beyond natural progression by military service or the service connected right shoulder injury.  There was insufficient evidence to warrant or confirm a diagnosis of a right shoulder neurologic impairment or its residuals.  No medical opinion could be rendered as no condition was diagnosed.  An EMG was normal as to the proximal muscles of the right shoulder.  

Initially, the Board notes that with respect to the recent clinical records indicating that the Veteran is ambidextrous, at a November 2008 VA orthopedic examination the Veteran reported that he used to be right hand dominant, but was now left handed (apparently suggesting that this was due to the severity of the service-connected right shoulder disorder).  

However, in a December 1988 Board decision it was noted that at a June 1986 VA orthopedic examination the Veteran had indicated that he was ambidextrous but that he wrote with his left hand.  Thus, the Board found that his right upper extremity was considered the minor extremity for compensation purposes.  

The Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  

In this case, the August 2015 VA orthopedic examination did not clarify whether the ranges of motion were determined by passive motion or active motion.  Also, there was no comparison of ranges of motion of the right shoulder with the unaffected left shoulder.  Accordingly, pursuant to Correia, a new VA orthopedic rating examination is required.  

Adjudication of the claim for a TDIU rating must be deferred pending the aforementioned development.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected SP right shoulder arthrotomy.  

Access to the electronic claims file should be made available to the examiner.  All indicated tests should be accomplished, and the findings detailed. 

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016) the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing of BOTH the affected and service-connected right shoulder and the unaffected and nonservice-connected left shoulder.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

During range of motion testing, the examiner should provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement should be noted.  The examiner should inquire as to periods of flare-ups, and note the frequency and duration of any such flare-ups, and the functional losses imposed.  

2.  Then, readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

